Citation Nr: 0209898	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
laminectomy at L4-5 with low back pain and limitation of 
motion, currently evaluated as 60 percent disabling.  

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or due 
to being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

For consistency and economy, the Board employs the term "low 
back disability" to represent the service-connected 
postoperative laminectomy at L4-5 with low back pain and 
limitation of motion.  

The Board notes that in March 2002 the veteran submitted 
additional evidence directly to the Board, along with a 
written waiver of review of the evidence by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is currently evaluated 
at the maximum rating for intervertebral disc syndrome and is 
not shown to be manifested by residuals of a fracture of the 
vertebra or ankylosis.

3.  Service connection is in effect for low back disability 
and left knee disability, evaluated as 60 percent and 10 
percent disabling, respectively.  

4.  The veteran has been rated as totally disabling for 
compensation purposes based on individual unemployability 
(TDIU), effective from June 22, 1995.

5.  The veteran's service-connected low back disability is 
manifested by severe pain and functional loss such that he 
requires regular use of a wheelchair or other assistive 
devices, although occasional locomotion by other means is 
possible.  

6.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

7.  The veteran is not a patient in a nursing home.

8.  The veteran's service-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render him vulnerable to the hazards and dangers incident to 
his environment.

9.  The veteran does not have a single permanent disability 
rated 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2001).

2.  The criteria for entitlement to specially adapted housing 
have been met.  38 U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.809 (2001).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person or 
due to being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the October 1999 Statement of the Case 
(SOC) and July 2000 and May 2001 Supplemental Statements of 
the Case (SSOC), the veteran and his representative were 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claims on appeal.  The 
SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes VA and private treatment records as well as reports 
of VA examinations conducted in conjunction with the claims.  
The veteran has not indicated that there are any outstanding 
records.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  


Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In an August 1995 rating decision, the RO granted service 
connection for low back disability, evaluated as 60 percent 
disabling.  The rating also showed that service connection 
was in effect for a left knee disability, evaluated as 10 
percent disabling.  An October 1995 rating decision granted 
TDIU, effective June 22, 1995.  

The veteran's claim for an increased rating for his service-
connected low back disability was received on December 11, 
1998.  As such, the rating period for consideration on this 
appeal is from December 11, 1997, one year prior to the date 
of receipt of the increased rating claim, through the 
present.  See 38 C.F.R. § 3.400(o)(2).

A March 1998 VA discharge summary reflects that the veteran 
underwent redo of a L4-5 diskectomy for chronic low back 
pain.  

A report of private orthopedic examination in June 1998 noted 
that the veteran had a very flat lumbar spine with very poor 
motion.  The muscles were very tense and appeared to have 
chronic spasm, stiffness and edema.  There was tenderness at 
L4-5 on palpation.  The examiner commented that an individual 
dealing with a severe chronic pain syndrome would be less 
active, have a poorer quality of rest, have possible side 
effects of pain relieving medications and therapies, and 
quite obviously have a markedly different quality of life due 
to the syndrome.  

The veteran was afforded a VA examination (VA FORM 21-2680) 
for aid and attendance and housebound benefits in January 
1999.  It was noted that the veteran was accompanied to the 
examination.  He was not hospitalized.  He complained of back 
and bilateral leg pain following two operations for stenosis 
and disc herniation at L4-5.  The examiner noted that back 
and bilateral leg pain was aggravated by activity, precluding 
extensive ambulation.  The veteran also reported episodic 
numbness in the legs.  There was limited flexion and movement 
of the back and episodic severe increases in low back pain.  
The veteran was able to walk without assistance of another 
person less than one block.  It was noted that a motorized 
wheelchair was required for locomotion.  The diagnosis 
included intractable low back pain from stenosis and 
herniated lumbar disc.  

On VA examination in April 1999, the veteran noted that he 
used a cane and that a doctor had ordered a wheelchair which 
he should be getting soon.  Physical examination showed that 
on range of motion testing the veteran was able to flex only 
to 12 degrees with complaint of severe pain.  Extension was 
to 2 degrees with a gasp complaining of pain.  Right bending 
was to 5 degrees and left bending was to 8 degrees.  Right 
rotation was to 10 degrees and left rotation was to 5 degrees 
with complaint of pain in all inpoints but nothing was as 
demonstrative as the extension exercise.  Musculature of the 
back appeared to have some paraspinous spasm.  There was 
notable loss of lordotic curve of the back.  He complained of 
leg weakness and numbness.  Sensation was intact to his feet.  
It was noted that X-rays in March 1999 revealed degenerative 
changes in the lumbar spine.  The diagnosis was lumbar disc 
disease with degenerative joint disease with increase in pain 
and decreased ability to function.  

VA and private treatment records from Dr. J. P. dated from 
1999 to 2001 reflect that when seen in August 1999 the 
veteran's back pain was so severe that he had difficulty 
ambulating.  When seen in October 1999 it was noted that his 
current medications were not controlling his pain.  It was 
noted that even after being given a shot of Toradol he was 
still unable to get up.  When he went to stand he had severe 
spasm in his right leg, preventing any ambulation.  He was 
admitted for morphine pain pump and Valium.  Later that 
month, the veteran's pain medications were increased for 
better control of pain.  In November 1999, range of motion of 
the back was still very limited.  The lower extremities had 
adequate strength and range of motion.  

Analysis

I.  Increased Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

The veteran's low back disability is currently evaluated as 
60 percent disabling under Diagnostic Code 5293.  Under this 
code, a 60 percent rating is assigned for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 5293.  
This is the maximum evaluation possible under this code.

The Board has considered evaluating this disability under 
other diagnostic codes applicable for disabilities of the 
spine to include Diagnostic Codes 5285, residuals of fracture 
of the vertebrae and Diagnostic Code 5286, complete bony 
fixation of the spine.  The Board, however, notes that the 
veteran does not demonstrate any objective evidence of 
ankylosis of the spine or residuals of fracture of the 
vertebrae to warrant a higher schedular evaluation in excess 
of 60 percent under either of these codes.  

In reaching this decision, the Board acknowledges VA and 
private medical evidence regarding the adverse impact the low 
back disability has had on the veteran's life.  While the 
evidence suggests that the veteran experiences functional 
impairment due to low back pain, the Board notes that the 
DeLuca standards do not apply when a claimant is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.  Given that severe limitation of motion (at 40 percent) 
is the maximum rating pursuant to Diagnostic Code 5292, 
pronounced intervertebral disc syndrome (at 60 percent) is 
the maximum rating pursuant to Diagnostic Code 5293, and a 
higher evaluation requires ankylosis pursuant to Diagnostic 
Codes 5285 and 5286, the DeLuca standards do not apply in 
this case.  Thus, the veteran's medical records do not 
provide a basis for a higher evaluation.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Board notes that there is no evidence that 
the veteran's low back disability has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  Therefore, the Board 
must conclude that the average industrial impairment from the 
disability would not be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Finally, the Board must point out that the inability of the 
veteran to pursue employment due to his service connected 
disabilities, overwhelmingly his back disorder, has been 
recognized by the award to the total rating based upon 
individual unemployability.

II.  Specially Adapted Housing

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b)(1); 38 C.F.R. 
§ 3.809a.

In the present case, service connection is in effect for low 
back disability, evaluated as 60 percent disabling, and for a 
left knee disability, evaluated as 10 percent disabling.  The 
veteran's service connected disabilities do not include loss 
of use of an upper extremity or blindness in both eyes.  As 
such, the only situation under which the veteran might 
qualify for entitlement to assistance in acquiring specially 
adapted housing would be if it were shown that his low back 
disability results in loss of use of one or more of his lower 
extremities, so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.

The evidence of record includes a January 1999 VA examination 
report which notes that the veteran required a motorized 
wheelchair for locomotion.  VA and private treatment records 
dated thereafter confirm that severe pain caused by the 
veteran's low back disability prevents him from walking.  An 
October 1999 treatment record shows that when the veteran 
tried to stand he had severe spasm in his right leg, 
preventing any ambulation.  As such, the Board finds that the 
evidence clearly shows that the veteran suffers from severe 
low back pain and spasms, which require him to utilize a 
wheelchair.  Although the record contains strong evidence 
that the veteran's lower extremities are intact, and retain 
adequate strength and range of motion, the record is also 
equally strong in showing that his low back disability 
precludes him from routinely ambulating on his own.  The 
Board concludes that the low back disability is of such 
severity that the veteran ordinarily is precluded from 
locomotion without the aid of a wheelchair, crutches, or 
canes.  See 38 C.F.R. § 3.809(b)(1), (d).  In short, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the requirements for specially adapted 
housing have been met, and the appeal is granted.

III.  Special Monthly Compensation

The criteria for determining whether special monthly 
compensation is payable by reason of need of aid and 
attendance is set forth in 38 C.F.R. § 3.351, which in 
pertinent part provides:

(b)  Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c)  Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1)  Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or

(3)  Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination. For 
the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

The record reflects that the veteran is service-connected for 
low back disability, evaluated as 60 percent disabling and 
left knee disability, evaluated as 10 percent disabling.  

The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly compensation benefits based on the need for regular 
aid and attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  Upon VA aid and 
attendance examination conducted in January 1999, relevant 
findings reflected that although the veteran was accompanied 
to the examination, he was not hospitalized.  The examiner 
noted no restrictions of the veteran's upper extremities and 
no restrictions on leaving home.  Although the examiner noted 
that extensive ambulation was restricted due to back and leg 
pain, necessitating the use of a wheelchair, no disabling 
conditions were reported.  While the June 1998 private 
examiner commented that the veteran's low back disability 
could markedly effect his quality of life (i.e., causing him 
to be less active and have poorer quality of rest), there was 
no suggestion that the veteran needed help dressing or 
undressing, keeping himself clean, feeding himself, attending 
to the wants of nature, or protecting himself from the 
hazards or dangers incident to his daily environment.  In 
short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his service-
connected disabilities, the veteran is precluded from taking 
care of his daily living activities.  And insofar as there is 
no indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) are present, the veteran's claim for special monthly 
compensation based on a need for regular aid and attendance 
must be denied.  

The veteran is also seeking special monthly compensation 
benefits based on being housebound.  Entitlement to these 
benefits is predicated on the evidence of record showing that 
the veteran has one single disability ratable 100 percent 
disabling and has additional disabilities independently 
ratable 60 percent or more disabling: or, in addition to the 
100 percent disability evaluation, is demonstrably housebound 
due to disability.  In this case none of these criteria have 
been met.  Additionally, the clinical data does not 
demonstrate that the veteran is confined to his dwelling or 
the immediate premises due to disability.  Thus, there is no 
legal basis upon which entitlement to housebound status may 
be established.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person or due to being housebound, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to an increased rating for low back disability is 
denied.  

Subject to the criteria governing awards of monetary 
benefits, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is granted.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or due to 
being housebound is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

